Opinion issued July 7, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                              NO. 01-15-00456-CV
                           ———————————
                    JAGBIR SINGH DHINDSA, Appellant
                                       V.
                    MARTHA JONELL BONIN, Appellee



              On Appeal from the 328th Judicial District Court
                         Fort Bend County, Texas
                  Trial Court Cause No. 13-DCV-203447


                         MEMORANDUM OPINION

      Appellant, Jagbir Singh Dhindsa, has filed a motion to dismiss his appeal

because he no longer wants to pursue this appeal. See TEX. R. APP. P. 42.1(a)(1).

The motion contains a certificate of conference indicating that the appellee has

been contacted and does not oppose this motion. See TEX. R. APP. P. 10.1(a)(5),
10.3(a)(2). No other party has filed a notice of appeal and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2